Exhibit 10.10

RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), is made, effective as of
[__________, _____] (the “Grant Date”), by and between WireCo WorldGroup
(Cayman) Inc. (the “Company”) and __________ (the “Employee”).


W I T N E S S E T H:


WHEREAS, in connection with the appointment of the Employee as ______________ of
WireCo World Group Inc., (“WireCo Delaware”) pursuant to the terms of an
Employment Agreement, dated as of _____________ _____ between the Employee and
WireCo Delaware (the “Employment Agreement”), the Board of Directors of the
Company, (the “Board”) has approved a grant of shares of the Company’s common
stock, par value $0.01 per share (“Common Stock”) pursuant to the WireCo
WorldGroup (Cayman) Inc. 2008 Long-Term Incentive Plan, as amended (the “Plan”)
to the Employee subject to certain restrictions as set forth herein and under
the Plan. Unless otherwise defined herein, capitalized terms shall have the
meanings set forth in the Plan or Employment Agreement (as the case may be). For
the purposes of this Agreement, “Shareholders' Agreements” shall mean the
shareholders' agreements by and among WireCo WorldGroup (Cayman) Inc. and the
shareholders of the Company signatory thereto, dated as of February 8, 2007 and
December 29, 2008.


NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.Grant of Shares. Subject to the restrictions, terms and conditions of this
Agreement and of the Plan, the Company, having received from Employee the sum of
$______ in respect of the par value of $0.01 per share for the ________ shares
of Restricted Stock (defined below), hereby grants to the Employee on the Grant
Date __________ shares of duly authorized, validly issued, fully paid and
non-assessable Common Stock (the “Shares”). The Shares are subject to certain
forfeiture and transfer restrictions and possible risk of repurchase by the
Company pursuant to the terms of this Agreement. While the restrictions in
Sections 2, 3(c) and 3(d) are in effect, the Shares subject to such restrictions
shall be referred to herein as “Restricted Stock.”
2.Restrictions on Transfer. The Employee shall not sell, assign, transfer,
pledge, exchange, encumber, hypothecate, or otherwise dispose of the Restricted
Stock, except as set forth in this Agreement or as otherwise provided for in the
2008 Shareholders’ Agreement. Any attempted sale, assignment, transfer, pledge,
exchange, encumbrance, hypothecation, or other disposition of the Restricted
Stock in violation of this Agreement shall be void and of no effect and the
Company shall have the right to disregard the same on its books and records and
to issue “stop transfer” instructions or other suitable instructions to its
transfer agent.
3.Restricted Stock.
(a)Retention of Certificates. Promptly after the date of this Agreement, the
Company shall issue stock certificates representing the Restricted Stock unless
it elects to recognize such ownership through book entry or another similar
method pursuant to Section 8. The stock certificates shall be registered or
issued in the Employee’s name and shall bear any legend required under Section
4(a). Unless held in book entry form, such stock certificates shall be held in
custody by the Company until the restrictions thereon shall have lapsed. Upon
the Company’s request, the Employee shall deliver to the Company a duly signed
stock power, endorsed in blank, relating to the Restricted Stock. If the
Employee receives a stock dividend or cash dividend on the Restricted Stock or
the shares of Restricted Stock are split or the Employee receives any other
shares, securities, moneys or property representing a dividend on the Restricted
Stock (other than regular cash dividends on and after the date of this
Agreement, which shall be distributed to the Employee) or representing a
distribution or return of capital upon or in respect of the Restricted Stock or
any part thereof, or resulting from a split-up, reclassification or other like
changes of the Restricted Stock, or otherwise received in exchange therefor, and
any warrants, rights or options issued to the Employee in respect of the
Restricted Stock (collectively “RS Property”), the Employee will also
immediately deposit with and deliver to the Company any of such RS Property
(including any cash or stock dividends (unless

1

--------------------------------------------------------------------------------



otherwise distributable to the Employee hereunder) and including any
certificates representing shares duly endorsed in blank or accompanied by stock
powers duly executed in blank), and such RS Property shall be subject to the
same restrictions, including that of this Section 3(a), as the Restricted Stock
with regard to which they are issued and shall herein be encompassed within the
term “Restricted Stock.”
(b)Rights with Regard to Restricted Stock. The Employee will have all rights of
a stockholder with respect to the Restricted Stock, including the right to vote
the Restricted Stock, to receive and retain any dividends payable to holders of
Common Stock of record on and after the transfer of the Restricted Stock
(although such dividends shall be treated, to the extent required by applicable
law, as additional compensation for tax purposes if paid on Restricted Stock and
stock dividends will be subject to the restrictions provided in Section 3(a)),
and to exercise all other rights, powers and privileges of a holder of Common
Stock with respect to the Restricted Stock, with the exceptions that: (i) the
Employee will not be entitled to delivery of the stock certificate or
certificates representing the Restricted Stock until the period of time that
such Shares are subject to the restrictions set forth in Section 2 (the
“Restricted Period”) shall have expired and unless all other vesting
requirements with respect thereto have been fulfilled; (ii) the Company (or its
designated agent) shall be entitled to retain custody of the stock certificate
or certificates representing the Restricted Stock and the other RS Property
during the Restriction Period; (iii) no RS Property shall bear interest or be
segregated in separate accounts during the Restriction Period; and (iv) the
Employee may not sell, assign, transfer, pledge, exchange, encumber,
hypothecate, or otherwise dispose of the Restricted Stock during the Restriction
Period, except as set forth in this Agreement. It is agreed between the Company
and the Employee that the Restricted Stock shall not be treated as a separate
class of shares of the Company.
(c)Vesting.
(i)    Subject to Section 3(c)(iii) and Section 3(d)(i), the Shares shall become
vested on _______, _____, (the ________ anniversary of the Employee’s hire date)
(the “Vesting Date”); provided that the Employee’s employment with WireCo
Delaware has not terminated for any reason at any time prior to the applicable
vesting date:
(ii)    There shall be no proportionate or partial vesting in the period prior
to the Vesting Date, except as provided in Section 3(d)(i), and all vesting
pursuant to Section 3(c)(i) shall occur only on the Vesting Date.
(iii)    Notwithstanding the foregoing, subject to Section 3(d)(i), any then
unvested Restricted Stock shall vest in full upon the consummation of a “Change
of Control” of the WireCo Delaware, so long as the Employee is employed by
WireCo Delaware (pursuant to the Employment Agreement) as of the day immediately
preceding the date of such consummation or also, if applicable, by the Company
and/or its Subsidiaries. “Change of Control” shall have the meaning set forth in
the Employment Agreement.



2

--------------------------------------------------------------------------------



(d)Termination.
(i)    If the Employee’s employment with WireCo Delaware is terminated (i) at
any time by WireCo Delaware without “Cause” (as defined in the Employment
Agreement), (ii) by the Employee for “Good Reason” (as defined in the Employment
Agreement) or (iii) due to death or disability of the termination of the
Employee’s employment by WireCo Delaware at the expiration of the then
applicable employment term, then the Restricted Stock shall vest in proportion
to the service period that has transpired since the Effective Date (i.e. the
Employee shall have _____% vested after _____ years of service), provided that
in connection with any termination, the Employee: (x) executes, delivers and
does not revoke the “Release” (as defined in the “Employment Agreement”); (y)
complies with his post-termination obligations of the Employment Agreement; and
(3) complies with the terms of the Shareholders’ Agreements.
(ii)    Upon a termination of the Employee’s employment with WireCo Delaware any
reason other than as set forth in Section 3(d)(i), the Employee shall forfeit to
the Company, without compensation (other than any amounts the Employee paid to
acquire such Restricted Stock), any and all unvested Restricted Stock (but no
vested portion of the Restricted Stock), and such unvested Restricted Stock
shall be repurchased by the Company for the par value per share and the Employee
hereby agrees to such repurchase in such circumstances.
(e)Delivery. When any Restricted Stock becomes vested, the Company shall
promptly issue and deliver to the Employee, unless the Company is using a book
entry or similar method pursuant to Section 8, a new stock certificate
registered in the name of the Employee for such Shares without the legend set
forth in Section 4(a) and deliver such Shares free of all liens, claims and
other encumbrances (other than those created by the Employee), subject to
applicable withholding taxes, and in all cases subject to the terms of the
Shareholders’ Agreements.
(f)Adjustments. The grant of Restricted Stock hereunder shall not affect in any
way the right or power of the Board or the stockholders of the Company to make
or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any of its affiliates, (iii) any issuance of
bonds, debentures, preferred or prior preference stock ahead of or affecting the
Common Stock, (iv) the dissolution or liquidation of the Company or any of its
affiliates, (v) any sale or transfer of all or part of the assets or business of
the Company or any of its affiliates or (vi) any other corporate act or
proceeding.
(g)Withholding. The Employee agrees that no later than the date on which any
Restricted Stock shall have become vested and the Employee becomes subject to
any federal, state and local or foreign tax with respect to such Shares, the
Employee shall pay, or make arrangements to pay or otherwise satisfy, in a
manner approved by the Company in its sole discretion, an amount equal to the
amount of all applicable federal, state and local or foreign taxes that the
Company is required to withhold with respect to any such Shares; provided that
for so long as the Company is not publicly traded, the Executive may elect to
direct the Company to effect a “Net Settlement” (as defined below). In the
absence of such arrangements, the Company or one of its affiliates (including
WireCo Delaware) shall have the right to withhold such taxes from the Employee’s
normal pay or other amounts payable to the Employee, including, but not limited
to, the right to withhold Shares otherwise deliverable to the Employee
hereunder. Notwithstanding the foregoing, so long as the Employee is employed as
of the Vesting Date, or vesting has occurred pursuant to Sections 3(c) or 3(d),
the Company shall satisfy any withholding tax obligation by reducing the amount
of Restricted Stock by the appropriate number of Shares as provided for in
Article XIV of the Plan (a “Net Settlement”).
(h)Section 83(b). If the Employee properly elects (as permitted by Section 83(b)
of the Code) within 30 days after the Grant Date to include in gross income for
federal income tax purposes in the year of issuance the fair market value of all
or a portion of such Restricted Stock, the Employee shall pay to the Company or

3

--------------------------------------------------------------------------------



make arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to the applicable Restricted Stock; it being understood that the Employee may
elect a “Net Settlement” in connection with the satisfaction of such tax
liability. If the Employee shall fail to make such payment, the Company shall,
to the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to the Employee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the rights set forth in Section 3(h). The Employee acknowledges that it is the
Employee’s sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Employee elects to utilize such election.
(i)Other Benefits. The Employee acknowledges and agrees that the Restricted
Stock shall not be deemed compensation for purposes of computing benefits under
any retirement plan of the Company or its affiliates nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of the Employee’s
compensation.
(j)Delivery Delay. The delivery of any certificate representing the Restricted
Stock or other RS Property may be postponed by the Company for such period as
may be required for it to comply with any applicable foreign, federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such Shares shall constitute a
violation by the Employee or the Company of any provisions of any applicable
foreign, federal or state law or of any regulations of any governmental
authority or any national securities exchange.
4.Legend. All certificates representing the Restricted Stock shall have endorsed
thereon the following legends substantially:
(a)“The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the WireCo WorldGroup
(Cayman) Inc. 2008 Long-Term Incentive Plan, and in an Award Agreement, and
pursuant to the terms of various Shareholders’ Agreements. A copy of the Plan
and such Award Agreement, and the Shareholders’ Agreements, may be obtained from
WireCo WorldGroup (Cayman) Inc.”
(b)Any legend required to be placed thereon by applicable blue sky laws of any
state.
Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting dates
set forth above.


5.
Securities Representations. The Shares are being issued to the Employee and this
Agreement is being made by the Company in reliance upon the following express
representations and warranties of the Employee.

The Employee acknowledges, represents and warrants that:


(a)the Employee has been advised that the participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”), currently or at the time the Employee desires to sell the Shares
following the vesting of the Restricted Stock, and in this connection the
Company is relying in part on the Employee’s representations set forth in this
section.


(b)If the Employee is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

4

--------------------------------------------------------------------------------





(c)If the Employee is deemed an affiliate within the meaning of Rule 144 of the
Act, the Employee understands that the exemption from registration under Rule
144 will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sale of the Shares
may be made only in limited amounts in accordance with such terms and
conditions.


6.No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Company or its
affiliates, will employ or retain, or continue to employ or retain, the Employee
during the entire, or any portion of the, term of this Agreement, including but
not limited to any period during which the Restricted Stock is outstanding, nor
does it modify in any respect the Company’s or any of its affiliate’s right to
terminate or modify the Employee’s employment or compensation.
7.Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the Employee
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instruments which such attorney-in-fact may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Employee, may in the name and stead of the Employee,
make and execute all conveyances, assignments, repurchases, and transfers of the
Restricted Stock, Shares and property provided for herein, and the Employee
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof. Nevertheless, the Employee shall, if so requested by
the Company, execute and deliver to the Company all such instruments as may, in
the judgment of the Company, be advisable for the purpose.
8.Uncertificated Shares. Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal or state law, the Company may issue
the Restricted Stock in the form of uncertificated shares. Such uncertificated
shares of Restricted Stock shall be credited to a book entry account maintained
by the Company (or its designee) on behalf of the Employee. If thereafter
certificates are issued with respect to the uncertificated shares of Restricted
Stock, such issuance and delivery of certificates shall be in accordance with
the applicable terms of this Agreement.
9.Notices. Any notice or communication given hereunder (each a “Notice”) shall
be in writing and shall be sent by personal delivery, by courier or by United
States mail (registered or certified mail, postage prepaid and return receipt
requested), to the appropriate party at the address set forth below:
If to the Company, to:
WireCo WorldGroup (Cayman) Inc.
c/o Walkers Global
190 Elgin Avenue
George Town, Grand Cayman KY1-9001
Cayman Islands


If to the Employee, to the address for the Employee on file with the Company or
such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party. Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).
10.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York) or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the Cayman Islands.
11.Consent to Jurisdiction. In the event of any dispute, controversy or claim
between the Company or any Affiliate and the Employee in any way concerning,
arising out of or relating to this Agreement (a “Dispute”),

5

--------------------------------------------------------------------------------



including without limitation any Dispute concerning, arising out of or relating
to the interpretation, application or enforcement of this Agreement, the parties
hereby (a) agree and consent to the personal jurisdiction of the courts of the
State of New York located in New York County and/or the Federal courts of the
United States of America located in the Southern District of New York
(collectively, the “Agreed Venue”) for resolution of any such Dispute, (b) agree
that those courts in the Agreed Venue, and only those courts, shall have
exclusive jurisdiction to determine any Dispute, including any appeal, and (c)
agree that any cause of action arising out of this Agreement shall be deemed to
have arisen from a transaction of business in the State of New York. The parties
also hereby irrevocably (i) submit to the jurisdiction of any competent court in
the Agreed Venue (and of the appropriate appellate courts therefrom), (ii) to
the fullest extent permitted by law, waive any and all defenses the parties may
have on the grounds of lack of jurisdiction of any such court and any other
objection that such parties may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court (including without
limitation any defense that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum), and (iii) consent to
service of process in any such suit, action or proceeding, anywhere in the
world, whether within or without the jurisdiction of any such court, in any
manner provided by applicable law. Without limiting the foregoing, each party
agrees that service of process on such party pursuant to a Notice as provided in
Section 9 shall be deemed effective service of process on such party. Any action
for enforcement or recognition of any judgment obtained in connection with a
Dispute may be enforced in any competent court in the Agreed Venue or in any
other court of competent jurisdiction.
12.Amendment. No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing by the party against whom it is
sought to be enforced.
13.Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.
14.Miscellaneous.
(a)By signing and returning this Agreement, the Employee agrees to comply with
this Agreement and all applicable laws and regulations.
(b)This Agreement contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes any prior agreements between the
Company and the Employee with respect to the subject matter hereof, including
without limitation, the Employment Agreement.
(c)This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns. Except as provided in this Section 14(c), neither party may assign or
delegate any rights or obligations hereunder. Notwithstanding the foregoing, the
Employee hereby acknowledges and agrees that the Company may assign this
Agreement to any successor to all or substantially all of the business and/or
assets of the Company. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets.
(d)The failure of any party hereto at any time to require performance by another
party of any provision of this Agreement shall not affect the right of such
party to require performance of that provision, and any waiver by any party of
any breach of any provision of this Agreement shall not be construed as a waiver
of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(e)If any provision of this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Agreement shall be construed and enforced as if such provisions
had not been included.

6

--------------------------------------------------------------------------------



(f)The section headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
(g)The Company shall pay all fees and expenses necessarily incurred by the
Company in connection with this Agreement and will from time to time use its
reasonable efforts to comply with all laws and regulations which, in the opinion
of counsel to the Company, are applicable thereto.
(h)Although the Company makes no guarantee with respect to the tax treatment of
the Restricted Stock, the award of Restricted Stock pursuant to this Agreement
is intended to be exempt from Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. With respect to any
dividends and other RS Property, however, this Agreement is intended to comply
with, or to be exempt from, the applicable requirements of Section 409A of the
Code and shall be limited, construed and interpreted in accordance with such
intent. In no event whatsoever shall the Company or any of its affiliates be
obligated to indemnity the Employee for any matters relating to Section 409A of
the Code.
(i)Notwithstanding anything to the contrary contained herein, the Company may in
its sole discretion cancel any unvested Restricted Stock, or repurchase any
vested Restricted Stock at the “Repurchase Price” (as defined below) if the
Employee, without the consent of the Company, while employed by or providing
services to the Company, WireCo Delaware or any of their affiliates, or after
termination of such employment or service, violates a non-competition,
non-solicitation, confidentiality or non-disparagement covenant or agreement or
otherwise has engaged in activity while employed by WireCo Delaware involving
criminal conduct, fraud, dishonesty, theft or comparable conduct that would have
constituted "Cause" for termination had it come to the attention of the Company
or Board of WireCo Delaware while the Employee was employed. In addition, if the
Employee otherwise has engaged in or engages in any activity referred to in the
preceding sentence, the Employee shall forfeit any gain realized on the sale of
the Restricted Shares and shall repay the gain to the Company. “Repurchase
Price” shall mean the lower of the Employee’s cost or “fair market value” (as
defined in the Shareholders’ Agreements).





7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
WIRECO WORLDGROUP (CAYMAN) INC.




By:_______________________________


Title:______________________________




EMPLOYEE:
____________________________________





8